--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LETTER OF INTENT




 Dated for Reference, this 29th day of March, 2017


 Between:


Affordable Green Washington LLC. A Washington Limited liability Company (“AGW”)
(the “Licensor”) and PacifiCorp Holdings Ltd. a Nevada Corporation ( the
“Licensee”), collectively (the “Parties”) desire to memorialize their recent
conversations and meetings, in this document and to memorialize their
intentions, to utilize their collective efforts in the development and expansion
of Marijuana products, Marijuana industry related services and marketing
services in the United States, specifically in States and in accordance with
State Law, that allow for the consumption of marijuana or marijuana products
either recreationally and or medicinally This Letter of Intention (“LOI”) sets
forth the general terms and conditions that Licensor offers as they relate to a
proposed business transaction via license agreement.


Terms and Conditions


Assets to be Licensed


The licensing of certain marketing and distribution rights of AGW marketing and
consulting service model licensing and Sweet Nirvana Products and other
Intellectual Property (the “Assets) to be further defined in their entirety in a
Definitive Agreement/ Licensing Agreement.


Term


a.) The Parties mutually agree that the period of delivery for a Definitive
Agreement / License Agreement shall commence upon the execution of this LOI and
terminate on or before April 30, 2017. (the “Delivery Period”)


 b.) The Parties mutually agree that in the spirit of entering into a business
transaction by way of Licensing Agreement the term of the proposed Agreement
will be 10 (ten) years.


Territories
a.)The Parties mutually agree that the initial territory covered by the proposed
Definitive Agreement/ License Agreement be limited initially to the State of
Washington.


b.)The Licensee will also have the first right of refusal on a case by case and
State by State basis to the exclusive marketing, distribution and consulting
service model licensing and Sweet Nirvana Products and intellectual property
licensing, specifically in States and in accordance with State Law, that allow
for the consumption of marijuana or marijuana products either recreationally and
or medicinally.


c.)The Licensee will also have the first right of refusal to the exclusive
marketing, distribution and consulting service model licensing and Sweet Nirvana
Products and intellectual property licensing, in Canada if as and when
legislation is passed in Canada for the legalization and importation of
Marijuana and Marijuana products.




 
1

--------------------------------------------------------------------------------

 
Exclusivity


a.)The Parties mutually agree that this LOI and further subsequent agreements
that may be contemplated and entered into will remain exclusive in favor of the
Licensee and to be further defined in their entirety in a Definitive Agreement/
Licensing Agreement.


b.) The Parties further agree that prior to the earlier of (i) Closing or (ii)
termination of this Letter of Intent, that Parties will not directly or
indirectly, through any representative, agent, affiliate, business associate or
otherwise, solicit offers from, or in any manner encourage any proposal from any
other person or entity that will bypass or circumvent the spirit, intent and
purpose of the Transaction described herein.


Consideration


a.) The consideration for the assets to be purchased will be fifty thousand
($50,000) US dollars deposit within 30 days of execution of the LOI or
Regulatory Approval, whichever comes first;


b.) Within 60 days of execution of this LOI an additional deposit of fifty
thousand ($50,000) US dollars; and


c.)  Within 6 months of execution of the LOI a total of two million ($2,000,000)
US dollars shall be paid to the Licensor as follows:


d.) All deposits  to be paid directly to the AGW’s trust account held at the Law
Offices of Paul M. Donion, located at: 1201 Pacific Avenue, Suite 600, Tacoma,
WA 98335.


e.) All funds are refundable and held in trust until such time as the
transaction is closed (the “Closing”) or is released from escrow under the
authority of the Licensee prior to the closing of the transaction.


f.) Upon the early release of funds from escrow by the Licensee to the Licensor,
the transaction will be deemed closed and the Parties are compelled to proceed
immediately to execute closing documentation and funds received by the Licensor
are non-refundable.


g.) in the event any of the requisite payments totaling and aggregate sum of two
million one hundred thousand dollars ($2,100,000) are not completed upon their
allotted time frame, AGW and Sweet Nirvana can terminate the Agreement and claim
back all licensing and marketing rights citing default of the terms and
conditions of the Agreement,  making the Agreement null and void, unless prior
written amendment(s) to the Agreement providing  an extension or alternate
payment arrangements  are agreed to and duly executed by the Parties.


h.) Within 12 months of execution of the LOI, the Licensee will use its Best
Commercial Efforts to raise and fund an additional ten million ($10,000,000) US
dollars.




 
2

--------------------------------------------------------------------------------

 




Royalties/Profit Sharing


The Parties mutually agree that there will be no provision for royalties or
profit sharing under the terms of the proposed Definitive Agreement/Licensing
Agreement.


Definitive Agreement/License Agreement  (the “Agreement”)


All of the Terms and Conditions of the proposed transaction will be stated in
detail in a Definitive Agreement/License Agreement, to be negotiated, agreed
upon, and executed by the Parties. Neither Party intend to be bound by an oral
or written statements or correspondence concerning the Definitive
Agreement/License Agreement  arising during the course of negotiations,
notwithstanding that the same may be expressed in terms of signifying a partial,
preliminary, or interim agreement between the Parties.


Due Diligence Review


Promptly following the execution of this Letter, Licensor will allow Licensee
the opportunity for complete examination of Licensor’s financial, accounting,
and business records, contracts and all other legal documents necessary to
complete due diligence. Any information obtained by Licensee as a result thereof
will be maintained by Licensee in confidence. The Parties will cooperate with
one another to complete the  due diligence process efficiently
and  expeditiously.


Miscellaneous


a.) The Purchase Agreement shall provide for mutual indemnification and other
standard representations, warranties, conditions of closing and closing costs.


b.) Each party is responsible for its respective legal, accounting, advisory
fees and other costs (including taxes) incurred in connection with the
transaction regardless of whether the parties agree to a Purchase Agreement or
either party withdraws this Letter of Intent.


c.) This Letter of Intent shall not constitute a public offering or an agreement
or an offer to sell or an offer to purchase securities


d.) This Letter of Intent shall not be amended or modified except in writing and
duly executed by both Parties.


e.) This Letter of Intent represents the entire understanding of the Parties
regarding the terms and conditions hereunder, and supersedes and terminates all
prior communications, agreements and understandings, whether oral or written,
relating to the subject matter hereof.


Termination


The Parties mutually agree that this LOI may be terminated at any time by any
Party for any reason during the Delivery Period giving 5 days written notice to
either Party. In the event of a termination all materials and cash balances held
by the respective parties or their representatives, counsel, advisors and the
like, will be returned in their entirety to the respective Parties.


Confidentiality; Governing Law


The parties agree to treat the terms of this Letter confidently and shall not
distribute it or disclose its contents to any third party expect to their
respective legal and financial advisors.
This Letter, the Purchase Agreement, and all matters arising directly or
indirectly there from shall be governed by and construed under the laws of King
County to the exclusive jurisdiction of the of the state and federal courts
located in Washington in connection with any dispute or disagreement directly or
indirectly relation to, arising out of or in connection with the Purchase
Agreement.


This Letter of Intent may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Confirmation of execution by electronic transmission of a
facsimile signature page shall be binding upon any party so confirming.




(THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY, SIGNATURES TO
FOLLOW ON THE NEXT PAGE)






 
3

--------------------------------------------------------------------------------

 




 
LICENSEE: PacifiCorp Holdings Ltd.
 
By: /s/Laurie Stephenson
President and CEO
500 North Rainbow Road
Las Vegas, NV 89107


LICENSOR: Affordable Green Washington LLC.
 
By: /s/ Jake George
Jake George President













 
4

--------------------------------------------------------------------------------

 
